10/06/2020
                                            DA 19-0460

               IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 19-0460


                                           2020 MT 256N


IN RE THE PARENTING OF:

A.F.,

         Minor Child,

L.F.,

                Petitioner and Appellee,

         and

B.F.,

                Respondent and Appellant.


APPEAL FROM:            District Court of the Fourth Judicial District,
                        In and For the County of Missoula, Cause No. DA 18-17
                        Honorable Karen S. Townsend, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Abigail Rogers, Abigail Rogers Law, PLLC, Missoula, Montana

                 For Appellee:

                        Matthew B. Lowy, Kathleen A. Molsberry, Lowy Law, PLLC, Missoula,
                        Montana



                                                    Submitted on Briefs: August 12, 2020

                                                               Decided: October 6, 2020


Filed:
                                  c.,.--.6--4f
                        __________________________________________
                                          Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1        Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of non-citable cases published in the Pacific Reporter and Montana

Reports.

¶2        B.F. (Father) appeals from the order of the Fourth Judicial District Court, Missoula

County, terminating his parental rights to minor child, A.F., in conjunction with a petition

for adoption of A.F. filed by the child’s Step-father and supported by L.F.’s Mother. We

affirm.

¶3        Father and Mother are A.F.’s biological parents. A.F. was conceived in the fall of

2011 and was born in July 2012. Father and Mother were together at the time the pregnancy

was discovered, but the relationship ended a few months later, before A.F.’s birth. In its

Findings of Fact, Conclusions of Law and Order (Order), the District Court found the

relationship ended as a result of Father striking an older child of Mother’s. At that time,

Father packed up his things, left, and never returned.

¶4        In 2000, while still in high school and prior to meeting Mother, Father suffered a

traumatic brain injury at the age of seventeen as the result of a high-speed car accident the

day after he obtained his driver’s license. Father has suffered serious injuries and disabling

effects, including memory loss, trouble focusing and concentrating, and struggles with time

management.

                                               2
¶5     From conflicting testimony, the District Court found Father attended only one

prenatal visit with Mother, an eight-week assessment at which the heartbeat was detected

and a sonogram performed. Mother sent a text message to Father that A.F. had been born,

but he did not reply. Father testified that Mother had contacted him about the birth. He

stated he attempted to visit A.F. at the hospital, but either became confused or was denied

entry for visitation. The District Court noted that there was not corroborating hospital

records or other evidence of this account. Father made no further contact with Mother

regarding the birth. The District Court found that Mother sent Father a text message when

A.F. was hospitalized at the age of six months, but that she received no response from

Father.

¶6     Father’s mother was able to maintain cordial relations with Mother and form a

relationship with A.F. Father’s mother would visit and bring gifts for A.F. while attending

birthday parties and holiday gatherings. Father’s grandmother also occasionally joined in

these visitations, but Father never accompanied them. Except for a single birthday gift

Father provided for his mother to deliver to A.F., Father sent no correspondence to A.F.

and no testimony was offered that he ever requested to accompany his mother on these

visits. Father’s mother testified she asked Mother on multiple occasions if Father could

visit with A.F., but that Mother ignored or deflected these requests. Mother denied that

such requests had been made. Father did not initiate contact with Mother on his own.

¶7     This case originated in January of 2018 when Father petitioned for implementation

of a parenting plan. The petition acknowledged that Father had no relationship and no

                                            3
contact with A.F. since birth. Mother initially ignored Father’s petition, but after her

default was entered, she retained counsel and the default was set aside. Mother initially

sought to have Father’s parental rights terminated on the ground that A.F. had been

conceived as a result of sexual assault. After discovery and after a number of continuances

of the trial, Mother was granted leave to amend her pleadings to instead assert abandonment

by Father. Mother’s husband, A.F.’s Step-father, also filed a Petition for Adoption of A.F.,

and the termination and adoption proceedings were joined in June of 2019. Step-father has

contributed financially and emotionally to A.F.’s upbringing since 2015, and has been the

only father figure to A.F., who is unaware of the identity of Father.

¶8     The District Court found Mother’s testimony to be credible and that she did not

thwart Father’s attempts to form a relationship with A.F. The Court found “instead that

[Father] failed to take even minimal steps to initiate a relationship with A.F. until he filed

his Petition for a Parenting Plan on January 31, 2018,” and that, while Father explored the

possibility of supervised visitation during the litigation, “these belated steps do not

overcome the lack of effort in the previous six years.” The District Court found that

Father’s inaction constituted “voluntary abandonment,” and concluded that Father had

demonstrated “unfitness for abandoning A.F.” within the meaning of § 41-3-102(1)(a)(i),

MCA, for purposes of termination of parental rights for adoption availability under

§ 42-2-608, MCA.

¶9     Mother opened a case with the Child Support Enforcement Division in July 2012

primarily to ensure A.F. had medical insurance. After a DNA test confirmed Father’s

                                              4
paternity, child support was established in January 2013 in the amount of $136 per month,

an amount that was reduced to $94 per month in January of 2017 to account for Father’s

difficulty working. Between the time that child support was established and May 2019,

the last available information prior to the trial, Father accumulated $8,106 in child support

arrearage. The District Court found Father had “only made payments in 13 of the 79

months that child support payments were due,” and that the majority of payments made

had been withheld from Father’s social security benefits when he was receiving payments.

¶10    The District Court found that Father “picks up odd jobs” but that his ability to

maintain regular employment is limited by his disability. The court found that “[a]t one

point” Father applied for and was awarded Social Security Disability Insurance (SSDI)

benefits, but that he was ruled ineligible when he was found working, and dropped from

the program. Father has not reapplied since that time, citing difficulty with paperwork,

although he testified that he “plans to.” The court found Father had the SSDI resource

available to him “if he had simply reapplied for SSDI as soon as he were eligible, but he

has not,” although he had the ability to do so. SSDI would allow Father to meet his support

obligation, and A.F. would be eligible for auxiliary benefits. Because Father could meet

his obligations had he completed the application, the District Court found Mother had

proven beyond a reasonable doubt that Father failed to provide for A.F. for an aggregate




                                             5
period of one year prior to the filing of the Petition for Adoption despite having the ability

to do so, and that he was not willing to do so.1

¶11     Upon its determinations of abandonment and failure to support A.F., the District

Court found by a preponderance of the evidence that it was in the best interest of the child

to terminate Father’s parental rights and that a failure to terminate Father’s parental rights

would be detrimental to A.F. Father appeals.

¶12     We review a district court’s findings of fact in a parental rights termination

proceeding to determine whether they are clearly erroneous. In re B.F., 2020 MT 223,

¶ 29, 401 Mont. 185, __ P.3d, __ (citing In re A.N.W., 2006 MT 42, ¶ 28, 331 Mont. 208,

130 P.3d 619). We review a district court’s conclusions of law for correctness. In re

J.W.M., 2015 MT 231, ¶ 12, 380 Mont. 282, 354 P.3d 626. “A District Court’s ultimate

decision to terminate parental rights is reviewed for abuse of discretion.” In re P.T.D.,

2018 MT 206, ¶ 16, 392 Mont. 376, 424 P.3d 619 (citation omitted). Such an abuse of

discretion occurs when a district court “acts arbitrarily without conscientious judgment or

exceeds the bounds of reason.” In re J.W.M., ¶ 11 (citing In re J.C., 2008 MT 127, ¶ 33,

343 Mont. 30, 183 P.3d 22). A biological parent’s right to parent a child is a fundamental

liberty interest. In re A.L.P., 2020 MT 87, ¶ 13, 399 Mont. 504, 461 P.3d 136 (citing In re


1
  Father’s mother offered this explanation in her testimony: “The Social Security department kept
sending [Father] about an inch thick packet every year that he was supposed to complete. And he
was only getting a partial payment. So if he did any work they would take that income out of the
following month, check, so he never knew how much he was going to get, and he would get so
frustrated with trying to fill out all the paperwork that he just finally said it's not worth it to try and
get the miniscule amount that I end up getting with all the paperwork and everything that I have
to deal with.”

                                                    6
R.L., 2014 MT 28, ¶ 17, 373 Mont. 421, 318 P.3d 691). We review a District Court’s

decision whether to allow a party to amend for abuse of discretion. Rolan v. New W. Health

Servs., 2017 MT 270, ¶ 10, 389 Mont. 228, 405 P.3d 65.

¶13    Father argues the District Court erred by holding that he willfully abandoned and

failed to support A.F., by failing to give proper weight to his disability when examining

the totality of the circumstances, and by abusing its discretion by allowing Mother to amend

her petition.

¶14    Section 42-2-608(b), -608(c), MCA, provides, in relevant part:

       the court may terminate parental right for purposes of making a child
       available for adoption on the grounds of unfitness if . . . (b) the parent has
       willfully abandoned the child [or] (c) it is proven to the satisfaction of the
       court that the parent, if able, has not contributed to the support of the child
       for an aggregate period of 1 year before the filing of a petition for adoption.

Section 41-3-102(1), MCA, addresses abandonment:

       “Abandon”, “abandoned”, and “abandonment” mean: [] leaving a child
       under circumstances that make reasonable the belief that the parent does not
       intend to resume care of the child in the future[, or] willfully surrendering
       physical custody for a period of 6 months and during that period not
       manifesting to the child and the person having physical custody of the child
       a firm intention to resume physical custody or to make permanent legal
       arrangements for the care of the child[.]

¶15    Father argues he “could not leave A.F. as he never met A.F.,” and thus the District

Court erred in holding he willfully abandoned A.F. when he had no relationship to abandon

or resume, citing In re T.C., 2001 MT 264, ¶ 28, 307 Mont. 244, 37 P.3d 70. In that case,

the Court reasoned that a father could not have “willfully surrendered” the physical custody

of his children, and thereafter abandon them by failing to express a firm intention to resume

                                             7
custody or parenting, as the District Court had found, because the children were not

previously in his custody pursuant to a stipulation with the children’s mother. In re T.C.,

¶ 28. However, the Court “acknowledge[d] that it is possible for a court to find that a

non-custodial parent abandoned his children,” but determined that, “[i]n the case before us

. . . the District Court’s findings did not support such a conclusion.” In re T.C., ¶ 29 (citing

In re M.W., 234 Mont. 530, 534, 764 P.2d 1279, 1282 (1988)). Here, the findings support

a conclusion of abandonment. For the better part of six years—a period that greatly

exceeds the six-month period stated in the statute—Father was aware of A.F.’s existence

and made no serious effort to be a part of the child’s life. Father did nothing to put Mother

or A.F. on notice that he intended to assume a parental role in the future. We conclude the

District Court’s abandonment determination was supported by substantial, credible

evidence and that the District Court’s conclusion was correct.

¶16    Father argues he could not have willfully abandoned A.F. because the absence of a

relationship between him and A.F. was due to Mother’s efforts to thwart his attempts to

establish one, evidence of which the District Court “failed to give credence to.” However,

the District Court was presented with strong evidence to the contrary, which was in its

prerogative to weigh and credit. For years, Father never sought to join his mother and

grandmother when they were visiting A.F. He made no effort on his own to initiate contact

with Mother or even to reply to Mother’s text messages about A.F. He has never met A.F.

See In re Kesler, 2018 MT 231, ¶ 17, 392 Mont. 540, 427 P.3d 77 (“It is the function of the

district court, however, to weigh the testimony and determine witness credibility. It is the

                                               8
district court that must resolve conflicts in testimony. We will not substitute our judgment

for that of the district court on such issues.”).

¶17    Father argues that the District Court erred in holding that he was able to provide

support to A.F. Father made only a few support payments related to his receipt of social

security benefits. A twenty-year employee with the Montana Child Support Enforcement

Division testified that Father’s SSDI payments and auxiliary benefits were used to pay for

A.F.’s support and could be in the future. This substantial, credible evidence supports the

District Court’s finding that Father had access to a reliable resource that would allow him

to meet his child support obligation but that he had failed to do so.

¶18    Father contends the District Court erred by failing to afford proper weight to his

disability in the totality of the circumstances, and specifically regarding reapplication for

SSDI because of his struggles with complex paperwork. However, the record shows Father

was able to procure help in the past to apply for SSDI. Had he requested similar assistance

and reapplied for SSDI, he would have been able to provide support to A.F. This is

substantial, credible evidence in support of the District Court that Father was capable but

failed to provide support to A.F. and we conclude the District Court’s findings are not

clearly erroneous.

¶19    Father’s final argument on appeal is that the District Court abused its discretion by

allowing Mother to amend her petition. Montana Rules of Civil Procedure 15(a)(2) allows

parties to amend their pleading by leave of court, and “the court should freely give leave

when justice so requires.” The Court has determined that, while this “does not mean a

                                                9
district court must grant a motion to amend, the Rule is ‘to be interpreted liberally so that

allowance of amendments [is] the general rule and denial is the exception.’” Ally Fin., Inc.

v. Stevenson, 2018 MT 278, ¶ 13, 393 Mont. 332, 430 P.3d 522 (quoting Allison v. Town

of Clyde Park, 2000 MT 267, ¶ 20, 302 Mont. 55, 11 P.3d 544). Situations justifying denial

include undue delay, bad faith on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party,

and futility of the amendment. Bitterroot Int’l Sys. v. W. Star Trucks, Inc., 2007 MT 48,

¶ 50, 336 Mont. 145, 153 P.3d 627 (citing Lindey’s v. Professional Consultants, 244 Mont.

238, 242, 797 P.2d 920, 923 (1990)). “In determining whether an amendment would cause

undue prejudice, a court should balance the prejudice suffered by the opposing party

‘against the sufficiency of the moving party’s justification of the delay.’” Rolan, ¶ 16

(quoting Farmers Coop. Ass’n v. Amsden, LLC, 2007 MT 286, ¶ 14, 339 Mont. 445, 171

P.3d 690).

¶20    Father points to Peuse v. Malkuch, 275 Mont. 221, 911 P.2d 1153 (1996), as support

that the District Court erred in allowing Mother to amend. However, we have explained

that, in this regard, Peuse stands for the unremarkable proposition that “courts should not

allow belated amendment of pleadings as a means to defeat a potentially dispositive motion

absent a showing that the party could not have earlier sought amendment upon reasonable

diligence.” Peeler v. Rocky Mt. Log Homes Can., Inc., 2018 MT 297, ¶ 29, 393 Mont. 396,

431 P.3d 911 (citing Peuse, 275 Mont at 227-28, 911 P.2d at 1156-57) (emphasis added).

Here, the amendment was not sought as a means to defeat a potentially dispositive motion

                                             10
by Father. In fact, it was filed after Mother had moved for summary judgment, and

following multiple continuances of the trial related, at least in part, to Father’s failure to

timely answer discovery requests. With no undue prejudice, the District Court was to

freely grant leave to amend if it found justification in Mother’s reason for delay, and we

conclude there was no abuse of discretion.

¶21    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review. The District Court’s findings of fact are not clearly

erroneous. The District Court’s ruling was not an abuse of discretion.

¶22    Affirmed.


                                                  /S/ JIM RICE

We concur:


/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR




                                             11